[Cite as In re Glass, 2010-Ohio-6705.]


                                               Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                          The Ohio Judicial Center
                                                                65 South Front Street, Fourth Floor
                                                                             Columbus, OH 43215
                                                                     614.387.9860 or 1.800.824.8263
                                                                                www.cco.state.oh.us



IN RE: CHARLENE M. GLASS


CHARLENE M. GLASS

            Applicant


 Case No. V2010-50264

Commissioners:
Gregory P. Barwell, Presiding
Elizabeth Luper Schuster
Susan G. Sheridan

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On October 14, 2009, the applicant filed a compensation application as the
result of an incident which occurred on April 15, 2008. On December 15, 2009, the
Attorney General issued a finding of fact and decision denying the applicant’s claim
pursuant to R.C. 2743.60(E)(1)(d), since the applicant was convicted of Domestic
Violence on June 15, 1999. On December 21, 2009, the applicant filed a request for
reconsideration.        On February 22, 2010, the Attorney General rendered a Final
Decision finding no reason to modify its initial decision.       On March 2, 2010, the
applicant filed a notice of appeal from the February 22, 2010 Final Decision of the
Attorney General. Hence, a hearing was held before this panel of commissioners on
May 19, 2010 at 10:20 A.M.
          {¶2}On May 3, 2010, the Attorney General filed a motion for leave to file a brief
beyond the order date.
          {¶3}For hearing purposes only claim numbers V2010-50183, V2010-50191,
V2010-50248, V2010-50256, and V2010-50264 were heard concurrently.                           The
applicant did not appear at the hearing, while Assistant Attorney General Jason Fuller
Case No. V2010-50264                        - 2 -                                  ORDER


appeared on behalf of the state of Ohio. The Attorney General made a brief statement
for the panel’s consideration.   The applicant asserts she was a victim of criminally
injurious conduct on April 15, 2008, however, she was convicted of Domestic Violence
on June 15, 1999, which was within ten years of the criminal incident. Accordingly, the
Attorney General argued that the applicant’s claim should be denied pursuant to R.C.
2743.60(E)(1)(d). Whereupon, the hearing was concluded.
        {¶4}R.C. 2743.60(E)(1)(d) states:
        “(E) (1) Except as otherwise provided in division (E)(2) of this section, the
        attorney general, a panel of commissioners, or a judge of the court of claims
        shall not make an award to a claimant if any of the following applies:
        “(d) The claimant was convicted of a violation of section 2919.22 or 2919.25 of
        the Revised Code, or of any state law or municipal ordinance substantially
        similar to either section, within ten years prior to the criminally injurious conduct
        that gave rise to the claim or during the pendency of the claim.”
        {¶5}From review of the file and upon full and careful consideration given to the
statement of the Attorney General, we find the applicant’s claim should be denied
pursuant to R.C. 2743.60(E)(1)(d). The applicant was convicted of Domestic Violence
on June 15, 1999 which was within ten years of the occurrence of the criminal incident.
Therefore, the February 22, 2010 decision of the Attorney General is affirmed.
        IT IS THEREFORE ORDERED THAT
        {¶6}1) The Attorney General’s motion of May 3, 2010 is GRANTED;
        {¶7}2) The February 22, 2010 decision of the Attorney General is AFFIRMED;
        {¶8}3) This claim is DENIED and judgment is rendered for the state of Ohio;
Case No. V2010-50264                                - 3 -                            ORDER


            {¶9}4) Costs are assumed by the court of claims victims of crime fund.




                                                      _______________________________________
                                                      GREGORY P. BARWELL
                                                      Presiding Commissioner



                                                      _______________________________________
                                                      ELIZABETH LUPER SCHUSTER
                                                      Commissioner



                                                      _______________________________________
                                                      SUSAN G. SHERIDAN
                                                      Commissioner

ID #I:\VICTIMS\2010\50264\V2010-50264.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:


Filed 7-16-10
Jr. Vol. 2276, Pgs. 9-11
Sent to S.C. Reporter 8-5-11